MEMORANDUM **
Kwang-Wei Han appeals pro se the Bankruptcy Appellate Panel’s decision affirming the bankruptcy court’s summary judgment in favor of McGaw Property Management, Inc. (“McGaw”). We have jurisdiction pursuant to 28 U.S.C. § 158(d). We review de novo questions of standing, Cole v. Oroville Union High Sch. Dist., 228 F.3d 1092, 1097-98 (9th Cir.2000), and we affirm. McGaw, a California corporation, had standing to bring an action against Han for embezzlement and conversion of McGaw’s funds, and breach of fiduciary duty to McGaw. Cf., e.g., General Bedding Corp. v. Echevarria, 947 F.2d 1395, 1396 (9th Cir.1991) (aggrieved corporation had standing to maintain action against individual for conversion and breach of fiduciary duty).
We deny Han’s motion for judicial notice filed May 2, 2003.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.